The Court
(nem. con.) having looked into all the eases respecting the admission of depositions taken under the Act of Congress, of which any note had been taken in this Court, rejected the deposition, stating that where the officer taking the deposition has an official seal, and usually certifies his.^acts under that seal, his *629certificate, (not accompanied by his official seal,) that he is such officer is not sufficient; but intimated that the fact, that he is such officer, may be proved by parol testimony, as any other matter in pais.